Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Minyard Cass Davis appeals the district court’s order granting Defendants’ Fed. R. Civ. P. 12(b)(6) motions to dismiss and dismissing Davis’ 42 U.S.C. § 1983 (2012) complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Davis v. Watson, No. 2:15-cv-00146-*843RAJ-DEM (E.D. Va. Nov. 17, 2015). We deny Davis’ motion for oral argument via videoconference. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED